ON APPLICATION POE BEIIEARING.
(October 2, 1888.)
Sage, J.
This is not a case for rehearing. Because the court, responding to the request of counsel for an early decision, limited the opinion to a statement of conclusions, counsel for defendants erroneously infer that the state of the art preceding the inventions and patents sued upon, and the patents introduced in evidence as anticipating the complainants, were overlooked, and therefore proceed to reargue the points which they argued at length orally on the hearing, and also in their printed briefs.
As to the proposition that “the defendants were led to believe from the testimony introduced by complainant in rebuttal that the Tilton and Saladee patents would not be relied upon at the hearing, and -were therefore taken by surprise,” there are two answers: First. They were bound to anticipate and be prepared for every point that could be made upon the evidence; and, second, upon their request they were given time to prepare, and were allowed to file an additional brief after the hearing, thereby having ample opportunity to recover from the surprise, to which they cannot now be allowed to appeal for a rehearing.
The court is not disposed to respond favorably to the appeal of counsel that it will, in passing upon the petition for rehearing, enter into the details of the record, and prepare a full opinion. That would be in the line of establishing a bad and mischievous precedent, and in view of the brief filed by counsel for defendant, rearguing the entire cause, it would he, in effect, granting the rehearing, while in terms denying it. The •court will, however, say that it rejected the testimony of the witness Priest as altogether unreliable, the record making it clear, not only that he contradicted himself on material points, under circumstances causing his contradictory statements to amount to impeachment, but also that in a prior litigation between complainant and parties other than these defendants, and involving the patents in suit in this cause, he was in the market as a witness for sale to either side.
Since the filing of the petition for rehearing, the court has, upon defendants’ application, opened the testimony, and permitted them to offer a stipulation and exhibits relating to a device which they claim anticipates, or at least limits, each of the patents in suit. This is President *208■Washington’s coach, which was sold to a relic collector of New York city at some time between the date of the death of President Washington and the year 1870, as a coach which he used in his life-time. It 'was exhibited as a relic at Wood’s Museum in Philadelphia, in 1855, ’ at the'•Centennial Exposition at Philadelphia in 1876, and at the Centennial Exposition at Columbus, Ohio, in the fall of 1888. The com- ' plainant visited the Centennial Exposition at Philadelphia, but he testifies that he did not see or hear of this coach then, nor at any other time until the fall of 1888. • The defendants insist that the compound couplings supporting the driver’s seat, and the frame-work to which their light ends connect, anticipate, or at least limit, each of the patents sued upon. Each of these couplings is composed of two steel leaves, the lower one of which is slightly curved up at the end, and of a long leather strap. The curve of the lower steel leaf, at its end, is to prevent its cutting into the leather strap in its action. There is also near the end of the lower steel leaf a metal loop, fastened to and passing over the steel, and then down under and around the leather strap, loosely enough •to permit its play back and forth, and to permit the leavés also to move back and forth when the coupling was in action. The leather strap, : which is long and heavy, is attached to the driver’s seat, at the same points where the steel parts of the coupling are attached. At the other or outer end it is attached to the side of the frame-work already referred •to, by passing around its end, and forming a loop. Doubling back on itself, it is confined or held together by bolts provided with thumb-nuts and metal washers. The strap is provided with holes adapted to -receive the bolts, and so located as to permit tightening, whenever that might be necessary, as it is stated in the stipulation, “to prevent, as much as possible, the side, end, and upward pitching of the seat.’.’ Without entering further into details, the last expression quoted above from the ' stipulation is the key to the radical difference between this coupling and the invention covered by complainant’s patents. They are surprisingly alike in appearance, as shown by photographs, but the coupling is noth- ■ ing more than an old-fashioned thorough-brace, long since out of date, arid discarded from general use. The trouble with it is, or was, that it would not prevent the pitching of the seat upwards and sideways and endways. The complainant’s inventions do prevent that very thing, and ■ that, too, more effectually than anything that preceded them. They have been for many years recognized as valuable and patentable inventions. by practically the entire body-of carriage makers in the United States, Who have paid in royalties to the complainant for their use more than $800,000.- What-better confirmation is needed of the proposition that thdre' is -something more than skill or hiere adaptation in the comjilairiant’s improvements? The decree as indicated by the opinion on file will be entered for an injunction and account, excepting that by mistake the second, third, and-fifth claims of the Tilton reissued patent are ' specified as the’ claims infringed, instead of the. third, fourth, and fifth claims/Which-are those infringed. - The decree will be accordingly.